PER CURIAM.
Cira Porta and her husband, Gustavo Porta, plaintiffs below, appeal a final judgment in a slip-and-fall case. Defendant Ramiro Arango cross-appeals an order granting additur.
Plaintiffs’ objection to defendant’s closing argument is preserved for appellate purposes. Goff v. 392208 Ontario, Ltd., 539 So.2d 1158, 1159 (Fla. 3d DCA 1989). We agree with the trial court that the remark was ambiguous. The trial court had the benefit of hearing the remark in the context and manner in which it was delivered. That being so, we conclude that the trial court did not abuse its discretion in finding that the remark did not rise to the level of violating the prohibition on “golden rule” argument. See generally Coral Gables Hospital, Inc. v. Zabala, 520 So.2d 653 (Fla. 3d DCA 1988). The motion for new trial was properly denied on that basis, and was properly denied on the basis of the Portas’ alternative argument as well. Accordingly, we affirm. As to the cross-appeal, we also affirm.